UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7061


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN DIXON PRENTICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:01-cr-00031-JAB-1)


Submitted:   January 28, 2011             Decided:   March 2, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Dixon Prentice, Appellant Pro Se. Joan Brodish Binkley,
Assistant Attorney General, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven    Dixon    Prentice     appeals    the    district    court’s

order     substituting     the      North   Carolina       Fund    for     Medical

Assistance (Medicaid) for the Orange County Department of Social

Services as the payee of restitution ordered in this case.                     We

have     reviewed    the   record     and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States     v.   Prentice,     No.    1:01-cr-00031-JAB-1

(M.D.N.C.    Oct.    22,   2009).      We   dispense       with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                        2